DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1, 5-9, 13-17, 21-25 and 29-42 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 24.501 V16.3.0 (2019-12) (hereinafter “3GPP”) in view of Tourunen et al. (US 2002/0097723 A1, hereinafter “Tourunen”).
 	Regarding claims 1, 7, 9 and 15, 3GPP teaches a wireless communication device, comprising: a transceiver; and a processor coupled to the transceiver, wherein the processor is configured to: send a mobility management registration request signal (pages 75: mobility registration, Pages 496 and 498)) to a wireless communication network indicating the wireless communication device supports header compression (HC) for data transfer over a control plane (Page 455: The UE shall include the Header compression configuration IE if: the PDU session type value of the PDU session type IE is set to "IPv4", "IPv6", "IPv4v6", or "Ethernet"; the UE indicates "Control Plane CIoT 5GS optimization supported" and "Header compression for control plane CIoT 5GS optimization supported" in the 5GMM capability IE of the REGISTRATION REQUEST message; Page 370; Page 484, Header compression for control plane CIoT 5GS optimization (5G-HC-CP CIoT) (octet 3, bit 7).This bit indicates the capability for header compression for control plane CIoT 5GS optimization); obtain a mobility management registration response from the wireless communication network indicating the wireless communication network supports HC for data transfer over the control plane; and send compressed data to the wireless communication network over the control plane using Ethernet HC (Page 455: the network indicates "Control plane CIoT 5GS optimization supported" and "Header compression for control plane CIoT 5GS optimization supported" in the 5GS network support feature IE of the REGISTRATION ACCEPT message, Page 139: After completion of the registration procedure, the UE and the network can then use the accepted CIoT 5GS optimizations for the transfer of user data (IP, Ethernet, Unstructured and SMS. Page 496).
 	3GPP does not explicitly teach the wireless communication device and the wireless communication network sending indication/response that the wireless communication device/the wireless communication network supports Ethernet header compression (EHC).
 	However, 3GPP teaches optional header compression of IP data and Ethernet data can be applied to PDU sessions with IP PDU session type and Ethernet PDU session type that are configured to support header compression (Page 139. Page 324, the PDN type shall be set to "Ethernet" if the PDU session type is "Ethernet" and the UE and the network support Ethernet PDN type in S1 mode); UE shall include the Header compression configuration IE in the PDU SESSION ESTABLISHMENT REQUEST message (Page 369) and the coding of header compression configuration may be updated for the Ethernet PDU session ( Page 455, Page 578: 9.11.4.24).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to send indication/response that the wireless communication device/the wireless communication network supports EHC in the system of 3GPP to distinguish the type of header compression supported/performed.
	3GPP does not explicitly teach send a session establishment request signal to the wireless communication network comprising a request for a field length for an EHC parameter; obtain a session establishment acknowledgement from the wireless
communication network comprising an indicator of the field length for the EHC
parameter; and send data compressed using EHC to the wireless
communication network over the control plane, the data comprising the EHC
parameter configured in accordance with the field length.
	However, 3GPP teaches send a session establishment request signal to the wireless communication network comprising parameters (Pages 454, 455, Extended protocol configuration options, and Header compression configuration); obtain a session establishment acknowledgement from the wireless communication network comprising  parameters; and send data compressed using EHC to the wireless communication network over the control plane, the data comprising the EHC parameters (Pages 454-459).
	Tourunen teaches compressor and decompressor negotiate a length of the context identifier (CID); and send compressed data with context ID configured in accordance with the length of CID (¶ [0030], Abstract, ¶ [0043]).
 	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to send a request for a field length for an EHC parameter in the session establishment request signal to the wireless communication network and to obtain an indicator of the field length for the EHC parameter in the session establishment acknowledgement from the wireless communication network comprising; and to send data compressed using EHC to the wireless communication network over the control plane, the data comprising the EHC parameter configured in accordance with the field length in the system of 3GPP to further enhance system efficiency and reliability by negotiating the EHC length parameters during session establishment.
 	Regarding claims 5 and 13, 3GPP in view of Tourunen teaches the wireless communication device of claim 4, wherein the processor is further configured to send the session establishment request signal within a protocol data unit (PDU) session establishment request message (3GPP: Page 433, Page 454: PDU session establishment request, Page 458: 8.3.2.17).
 	Regarding claims 6 and 14, 3GPP in view of Tourunen teaches the wireless communication device of claim 4, wherein the processor is further configured to send the session establishment request signal within a protocol data unit (PDU) session modification message (3GPP: Page 433, Page463: PDU session modification message content includes header compression configuration, Page 464: 8.7.7.12).
 	Regarding claims 8 and 16, 3GPP in view of Tourunen teaches the wireless communication device of claim 7.
	3GPP does not explicitly teach wherein the filed length is either 7 or 15 bits, and wherein the processor is further configured to send the Ethernet packet compressed using EHC with the context ID set either to 7 or 15 bits.
 	Tourunen teaches wherein the filed length is either 8 or 16 bits, and wherein the processor is further configured to send the packet compressed with the context ID set either to 8 or 16 bits (¶ [0030]).
 	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to send the Ethernet packet compressed using EHC with the context ID set either to 7 or 15 bits in the system of 3GPP in view of Tourunen. The motivation for doing this is a matter of design choice.
	Regarding claims 17, 23, 25 and 29, 3GPP teaches a network component of a wireless communication network, the network component comprising: a network interface; and a processor coupled to the network interface, wherein the processor is configured to obtain a mobility management registration request signal (pages 75: mobility registration, Pages 496 and 498) from a wireless communication device indicating the wireless communication device supports header compression (HC) for data transfer over a control plane (Page 455: The UE shall include the Header compression configuration IE if: the PDU session type value of the PDU session type IE is set to "IPv4", "IPv6", "IPv4v6", or "Ethernet"; the UE indicates "Control Plane CIoT 5GS optimization supported" and "Header compression for control plane CIoT 5GS optimization supported" in the 5GMM capability IE of the REGISTRATION REQUEST message; Page 370; Page 484: Header compression for control plane CIoT 5GS optimization (5G-HC-CP CIoT) (octet 3, bit 7).This bit indicates the capability for header compression for control plane CIoT 5GS optimization); send a mobility management registration request response to the wireless communication device indicating the wireless communication network supports HC for data transfer over the control plane; and obtain compressed data from the wireless communication device over the control plane using Ethernet HC (Page 455: the network indicates "Control plane CIoT 5GS optimization supported" and "Header compression for control plane CIoT 5GS optimization supported" in the 5GS network support feature IE of the REGISTRATION ACCEPT message, Pages 139 and 496).
 	3GPP does not explicitly teach the wireless communication device and the wireless communication network sending indication/response that the wireless communication device/the wireless communication network supports Ethernet header compression (EHC).
 	However, 3GPP teaches optional header compression of IP data and Ethernet data can be applied to PDU sessions with IP PDU session type and Ethernet PDU session type that are configured to support header compression (Page 139. Page 324, the PDN type shall be set to "Ethernet" if the PDU session type is "Ethernet" and the UE and the network support Ethernet PDN type in S1 mode); UE shall include the Header compression configuration IE in the PDU SESSION ESTABLISHMENT REQUEST message (Page 369) and the coding of header compression configuration may be updated for the Ethernet PDU session ( Page 455, Page 578: 9.11.4.24).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to send indication/response that the wireless communication device/the wireless communication network supports EHC in the system of 3GPP to distinguish the type of header compression supported/performed.
 	3GPP does not explicitly teach obtain a session establishment request signal from the wireless communication network comprising a request for a field length for an EHC parameter; send a session establishment acknowledgement to the wireless
communication network comprising an indicator of the field length for the EHC
parameter; and obtain data compressed using EHC from the wireless
communication network over the control plane, the data comprising the EHC
parameter configured in accordance with the field length.
	However, 3GPP teaches obtain a session establishment request signal from the wireless communication network comprising parameters (Pages 454, 455, Extended protocol configuration options, and Header compression configuration); send a session establishment acknowledgement to the wireless communication network comprising  parameters; and obtain data compressed using EHC from the wireless communication network over the control plane, the data comprising the EHC parameters (Pages 454-459).
	Tourunen teaches compressor and decompressor negotiate a length of the context identifier (CID); and send/obtain compressed data with context ID configured in accordance with the length of CID (¶ [0030], Abstract, ¶ [0043]).
 	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to obtain a request for a field length for an EHC parameter in the session establishment request signal from the wireless communication network and to send an indicator of the field length for the EHC parameter in the session establishment acknowledgement to the wireless communication network comprising; and to obtain data compressed using EHC from the wireless communication network over the control plane, the data comprising the EHC parameter configured in accordance with the field length in the system of 3GPP to further enhance system efficiency and reliability by negotiating the EHC length parameters during session establishment.
	Regarding claim 21, 3GPP in view of Tourunen teaches the network component of claim 20, wherein the processor is further configured to obtain the session establishment request signal within a protocol data unit (PDU) session establishment request message (3GPP: Page 433: Page 454, PDU session establishment request, Page 463: PDU session modification request, Page 464).
 	Regarding claim 22, 3GPP in view of Tourunen teaches the network component of claim 20, wherein the processor is further configured to obtain the session establishment request signal within a protocol data unit (PDU) session modification message (3GPP: Page 433, Page 463: PDU session modification message content includes header compression configuration, Page 464: 8.7.7.12).
 	Regarding claims 24 and 30, 3GPP in view of Tourunen teaches the network component of claim 17.
 	3GPP does not explicitly teach wherein the filed length is either 7 or 15 bits, and wherein the processor is further configured to obtain the data as the Ethernet packet compressed using EHC with the context ID set either to 7 or 15 bits.
 	Tourunen teaches wherein the filed length is either 8 or 16 bits, and wherein the processor is further configured to obtain the packet compressed with the context ID set either to 8 or 16 bits (¶ [0030]).
 	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to obtain the data as an Ethernet packet compressed using EHC with the context ID set either to 7 or 15 bits in the system of 3GPP in view of Tourunen. The motivation for doing this is a matter of design choice.
  	Regarding claim 31, 34, 37 and 40,  3GPP in view of Tourunen teaches he wireless communication device of claim 1, wherein the processor is further configured to send the mobility management registration request signal to a mobility management component of the wireless communication network (3GPP: Pages 73 and 321).
 	Regarding claim 32, 35, 38 and 41, 3GPP in view of Tourunen teaches wireless communication device of claim 1, wherein the processor is further configured to send the session establishment request signal to a session management component of the wireless communication network (3GPP: Page 454: the PDU session establishment request message is sent by the UE to the SMF to initiate establishment of a PDU session).
Regarding claim 33, 36, 39 and 42, 3GPP in view of Tourunen teaches the wireless communication device of claim 1, wherein the processor is further configured to send the data as a compressed Ethernet packet to a user plane component of the wireless communication network via a session management component of the
wireless communication network (3GPP: page 125, When a PDU Session is established or modified, or when the user plane path has been changed (e.g. UPF re-allocation/addition/removal), SMF may determine an Area of Interest, e.g. based on UPF Service Area, subscription by PCF for reporting UE presence in Presence Reporting Area, etc., §5.8.2.5, Forward the traffic to/from SMF, e.g., as described in table 5.8.2.5.2-1, §5.8.2.5.2, §5.8.2.5.3,  §5.7.1.7, (R)AN transmits the PDUs over N3 tunnel towards UPF).
Response to Arguments
7.	Applicant’s arguments filed on August 24, 2022 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477